EXHIBIT 10.56 CONTRIBUTION AGREEMENT This CONTRIBUTION AGREEMENT (the “Agreement”) is made and entered into July 15, 2009, by and between Natural Soda Holdings, Inc., a Colorado corporation (“Holdings”), Sentient USA Resources Fund, LP, a Delaware limited partnership (“Sentient”), and AmerAlia, Inc., a Utah corporation (“AmerAlia”). RECITALS WHEREAS, AmerAlia owns 18 % of the capital stock of Holdings; WHEREAS, Sentient owns 82% of the capital stock of Holdings; WHEREAS, Sentient and AmerAlia have agreed to provide $2,500,000 of additional capital to Holdings upon and subject to the terms and conditions set forth in this Agreement; and NOW, THEREFORE, in consideration of the representations, warranties and covenants set forth herein and other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Contribution.AmerAlia hereby contributes $450,000 to the capital of Holdings and Sentient hereby contributes $2,050,000 to the capital of Holdings. Holdings hereby accepts the forgoing contributions.
